PER CURIAM
MacColl appeals from the trial court’s judgment enjoining defendant Ervin, the Multnomah County elections director, from placing a measure on the ballot that purportedly would have referred to the voters the Metropolitan Service District’s award of a contract to Jack Gray Transport, Inc., for hauling solid waste. The basis for the trial court’s decision was that the award of the contract was an administrative action, not a legislative one, and that it was therefore not subject to referendum.
In his first assignment of error, MacColl contends that that ruling was incorrect. We agree with the ruling. See Foster v. Clark, 309 Or 464, 790 P2d 1 (1990), and authorities there cited; Monahan v. Funk, 137 Or 580, 3 P2d 778 (1931).
The other assignment of error does not warrant discussion.
Affirmed.